Citation Nr: 1454891	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  14-09 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hudson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to February 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  Jurisdiction of the claim was subsequently transferred to the RO in Cheyenne, Wyoming.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Veteran has been diagnosed with depressive disorder not otherwise specified, major depression, dysthymic disorder and PTSD.  See e.g., Sheridan VAMC, 2013, October 2013 and St. Louis VAMC, July 2012.  The record raises the issue that the Veteran's current symptoms arise from various psychiatric disorders, including PTSD.  See Letter from J. B., Veteran's Attorney, October 2011 (" The veteran respectfully requests his claim be considered a claim for a psychiatric condition to include PTSD based on the US Court of Appeals for Veteran's Claim ruling in Clemons v. Shinseki . . .").  Thus, the Veteran's claim potentially encompasses psychiatric conditions other than PTSD that are reasonably raised by the record.  The Board has recharacterized the claim as entitlement to service connection for an acquired psychiatric disorder, to include PTSD, as styled on the title page.  

In a December 2014 rating decision, the RO denied a claim of service connection for major depressive disorder, but noted that the Veteran had a pending claim of service connection for PTSD and military sexual trauma.  Given the characterization of the issue before the Board as encompassing psychiatric conditions other than PTSD, the RO's consideration of the specific claim of service connection for major depressive disorder was premature.  That diagnosis will be considered by the Board in the current claim.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at an October 2014 Board videoconference hearing.  The hearing transcript is of record.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for alcohol abuse secondary to a psychiatric disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claim for service connection for PTSD was initially denied in an unappealed October 2009 rating decision.  

2.  The evidence received since the October 2009 rating decision is not cumulative and redundant of other evidence of record and raises a reasonable possibility of substantiating the claim.

CONCLUSION OF LAW

New and material evidence has been received to reopen service connection for a psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran's claim for entitlement to service connection for PTSD was initially denied in an October 2009 rating decision.  The RO found that the Veteran did not have a current diagnosis of PTSD.  The Veteran did not perfect an appeal of the October 2009 denial and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

A claim which has been finally denied in an unappealed rating decision or Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

New evidence received since the October 2009 denial of the Veteran's claim includes diagnoses of PTSD, depressive disorder not otherwise specified, major depression and dysthymic disorder by various VA doctors, along with positive nexus opinions, linking the Veteran's PTSD to his military service.  See e.g., Sheridan VAMC, Psychiatrist Note, October 2013 ("[The Veteran] has suffered from PTSD his entire adult life since he was raped at age 17 in the military."); see also St. Louis VAMC, Psychiatry Note, December 2010.  Additionally, in May 2011, the Veteran's brother submitted a statement that detailed the Veteran telling him about his in-service sexual assault and described a change in the Veteran's behavior upon his discharge from the military.

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Thus, the new VAMC treatment records and statement from the Veteran's brother are presumed credible and tend to establish a nexus between the Veteran's service and his current psychiatric diagnoses.  As such, these records relate to unestablished facts that are necessary to substantiate the Veteran's claim for service connection for a psychiatric disorder, to include PTSD.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (explaining that the language of 38 C.F.R. § 3.156(a) ". . . suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim.").  Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for a psychiatric disorder, to include PTSD, has been received and the claim is reopened.  

Given the favorable nature of the Board's decision to reopen the claim, further discussion of VA's duties to notify and assist the claimant with respect to the claim to reopen is not necessary.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 


ORDER

New and material evidence having been submitted, reopening of the claim for entitlement to service connection for a psychiatric disorder, to include PTSD, is granted. 

REMAND

A remand is necessary for additional evidentiary development.

The Veteran contends that while in-service he was sexually and physically assaulted by two officers.  See Veteran's Hearing Transcript, pgs. 3-4, October 2014; see also Veteran's Statement in Support of Claim for PTSD, March 2009.  He claims that as a result of these assaults, he was unable to adjust to military life and when he reported the abuse, he was discharged from service.  See Veteran's Hearing Transcript, pg. 4, October 2014; see also Letter from Attorney, October 2011.  The Veteran states that since experiencing these in-service events, he has been depressed and experienced PTSD symptoms.  

Service connection for an acquired psychiatric disorder, to include PTSD, requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred (unless the evidence shows that the Veteran engaged in combat and the claimed stressor is related to combat).  See 38 C.F.R. § 3.304(f).

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA may submit any evidence it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5); VA Adjudication Procedure Manual M21-1, Part III, Paragraph 5.14(c); see Gallegos  v. Peake, 22 Vet. App. 329 (2008); see also Patton v. West, 12 Vet. App. 272 (1999). 

VA regulations allow a medical opinion to be used in corroborating a personal assault stressor.  38 C.F.R. § 3.304(f)(5); VA Manual M21-1, Part III, Paragraph 5.14(c); see Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  

The record contains VAMC treatment records finding that the Veteran suffers from PTSD, depressive disorder not otherwise specified, major depression, and dysthymic disorder.  However, these diagnoses do not explicitly link the Veteran's psychiatric disorders, except for his PTSD, to his military service.  See 38 C.F.R. § 3.304(f).  Additionally, the opinions from VA doctors finding the Veteran's PTSD was caused by his military sexual trauma do not include detailed rationale to support this conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  Therefore, a VA examination should be conducted to determine whether there were behavioral changes or other indications of the Veteran being subjected to sexual and/or physical trauma in-service and to determine the etiology of all the Veteran's current psychiatric disorder(s), to include PTSD, depressive disorder not otherwise specified, major depression, and dysthymic disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

The record documents that the Veteran is in receipt of Social Security Administration (SSA) disability benefits, in part as a result of his psychiatric problems.  See St. Louis VAMC, Psychology Note, October 2009 ("The vet was
granted SSI in 1985 for major depression and diabetes.").  As there is no copy of the SSA decision in the record, it is unclear whether the SSA records include information relevant to the Veteran's current claim.  Therefore, upon remand it is necessary to obtain these records.  See 38 C.F.R. § 3.159(c)(2); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

The record reflects that the Veteran has sought psychiatric treatment from many VAMCs, including the VAMCs in Little Rock, Reno, Peoria, Sheridan and Cheyenne.  See Veteran's Hearing Transcript, pgs. 7-8, October 2014; see also Veteran's Statement of the Case, February 2014.  However,  the full treatment records from these VAMCs are not in the Veteran's file.  Thus, upon remand, the Veteran's treatment records from the VAMCs in Little Rock, Reno, Peoria, Sheridan and Cheyenne, should be obtained.  Additionally, the most recent treatment records from the St. Louis VAMC are dated from July 2012 and Biloxi (including Pensacola) VAMC records are dated from February 2013.  Accordingly, on remand, updated records of ongoing VA treatment for the Veteran's psychiatric disorders, to include PTSD and depression, should be obtained from these VAMCs.  See 38 U.S.C.A. § 5103A(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain the names and addresses of all medical care providers who have treated the Veteran for psychiatric disorders, to include PTSD depressive disorder not otherwise specified, major depression, and dysthymic disorder since March 2011.  After securing the necessary release(s), obtain these records, including all pertinent treatment records from the VAMCs located in Little Rock, Arkansas; Reno, Nevada; Peoria, Illinois and Sheridan and Cheyenne, Wyoming.  In addition, updated treatment records should be obtained from the St. Louis VAMC from July 2012 to present and the Biloxi (including Pensacola) VAMC from February 2013 to present.

2.  Contact SSA and request a copy of the 1985 administrative decision awarding disability benefits to the Veteran, as well as all underlying evidence and information relied upon in rendering such decision.

3.  After completing the above, schedule the Veteran for a 
VA psychiatric examination to determine the etiology of any current psychiatric disorder, to include PTSD.  The VA examiner must determine whether there were behavioral changes or other indications of the Veteran being subjected to sexual and/or physical trauma in-service and the nature and etiology of any currently present psychiatric disorder(s), to include PTSD.  The claims file and a copy of this remand should be made available to the examiner.

The examiner must be advised that actual corroboration of the claimed sexual and physical assaults (e.g., by way of contemporaneous police reports, military disciplinary proceedings, etc.) is not dispositive as to the question of whether the assault(s) occurred.  The Board is requesting that the examiner opine as to whether they believe that the Veteran sustained one or more sexual and/or physical assault(s) in-service as he has alleged, even without corroboration of record. 

The examiner should provide a current psychiatric diagnosis.  The examiner should utilize the DSM-IV in arriving at any diagnoses and should explain whether and how each of the diagnostic criteria is or is not satisfied.  

(a) If PTSD is diagnosed (under DSM-IV criteria), the examiner should identify the specific stressors upon which the diagnosis is based and explain whether the claimed stressors are related to the Veteran's reports of sexual and/or physical assaults during service, and whether the Veteran's symptoms are related to the claimed stressor(s). 

(b) If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder(s), to include whether it is at least as likely as not (i.e. probability of 50 percent or greater), that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's service, to include his reports of sexual and/or physical assaults during service.

The VA examiner is requested to provide a thorough rationale for all opinions provided.  In providing the opinion, the examiner should address the significance of the Veteran's claimed in-service sexual and physical assaults by two officers; the notations in the Veteran's service personnel records that he was discharged due to poor performance and lack of motivation; the February 1977 statement in the Veteran's personnel records that he was discharged based on fraudulent enlistment by reason of misconduct existing prior to entry on active duty; the Veteran's claim that upon reporting the personal assaults he was discharged from service; the May 2011 statement from the Veteran's brother, stating that the Veteran was sexually assault in-service and upon discharge from the military his behavior changed; the Veteran's October 2014 testimony that upon discharge from service he told his brother about the in-service sexual assaults; the Veteran's receipt of SSDI since 1985, based in-part upon a diagnosis of depression; the various VAMC diagnoses of PTSD, depressive disorder not otherwise specified, major depression, and dysthymic disorder; and, the findings by VA doctors of a link between the Veteran's PTSD and his military sexual trauma (see, e.g., Sheridan VAMC, Psychiatrist Note, October 2013 ("[The Veteran] has suffered from PTSD his entire adult life since he was raped at age 17 in the military.  He has been a depressed loner ever since this incident.")).

Note: if the examiner concludes that any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why these opinions would be speculative and what, if any, additional evidence would permit such opinions to be made.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


